UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7493


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MICHAEL KENTA DAVIS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:07-cr-00086-D-1)


Submitted:   December 19, 2013             Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Kenta Davis, Appellant Pro Se. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Kenta Davis appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      United States v. Davis, No. 7:07-cr-00086-D-1

(E.D.N.C.    July   30,   2013).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                   2